*601ORDER
PER CURIAM.
The Court having considered the briefs and oral argument of the parties in the above-captioned case, it is this 12th day of September, 2000,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated, and the case is remanded to the Court of Special Appeals with directions to vacate the judgment of the Circuit Court for Baltimore City and remand the case to the Circuit Court for Baltimore City with directions to dismiss the contempt action. Costs in this Court and in the Court of Special Appeals to be paid by the Mayor and City Council of Baltimore.